SULLIVAN, Chief Judge
(concurring):
I agree with the majority opinion’s resolution of this case. The presence of military property in plain view in a private vehicle in an apparently abandoned condition on a military base parking lot constituted probable cause to believe that such property was stolen or being maintained there without proper authorization. These circumstances also satisfy the two prerequisites for application of the automobile exception to the general warrant requirement of the Fourth Amendment. See Cali*26fornia v. Carney, 471 U.S. 386, 394, 105 S.Ct. 2066, 2070, 85 L.Ed.2d 406 (1985). Additionally, I note that the police investigator in this case even attempted to locate the owner of the car but discovered the latter was not available to be asked for his consent. The subsequent entry of this potentially mobile vehicle to seize the exposed military property was reasonable under the Fourth Amendment. Id.
As to the search of closed containers (the ammunition can and the laundry bag), the same conclusion is warranted. The discovery of an Army radio, accessories to that radio, and a military ammunition can in the above circumstances established probable cause to believe that additional stolen or unauthorized military property might be in these containers and justified their being searched. Therefore, under the majority rule of California v. Acevedo, — U.S. —, 111 S.Ct. 1982, 1991, 114 L.Ed.2d 619 (1991), as well as the reasonableness standard of the Fourth Amendment espoused by Justice Scalia in his coneurringin-the-judgment opinion in that case, id. at 1992, the search of these containers was permissible.